PER CURIAM.
We reverse the trial court’s order vacating the final judgment on the authority of Travel Enterprises, Inc. v. Consolidated Components, Inc., 504 So.2d 17 (Fla. 4th DCA 1987); Leon Shaffer Golnick Advertising, Inc. v. Cedar, 423 So.2d 1015 (Fla. 4th DCA 1982), since the failure to supply a sworn motion or to make a sworn statement of fact at the hearing to vacate the default constitutes error.
Accordingly, the order vacating the final judgment and setting aside the default is vacated and the judgment reinstated.
REVERSED AND REMANDED.
LETTS, GLICKSTEIN and WALDEN, JJ., concur.